ATTACHMENT TO NOTICE OF ALLOWANCE

Applicant’s amendment and response received on 2/2/22 has been entered. Claims 2, 6, 11, 13-16, 18-22, and 27-79 have been canceled, and new claims 80-89 have been added. Claims 1, 3-5, 7-10, 12, 17, 23-26, and 80-89 are currently pending and under examination in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.
Those sections of Title 35, US code, not included in this action can be found in a previous office action.

Claim Rejections - 35 USC § 103

The rejection of claims 1-5, 7-10, 12, 17, and 23-26 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0030114 (February 1, 2018), hereafter referred to as Gonzaga-Jauregui, in view of Calver et al. (2003) Mol. Brain. Res., Vol. 110, 305-317, Sheer et al. (2013) Drug Discovery Today, Vol. 18 (23/24), 1200-1211, and Devoy et al. (2012) Nature, Vol. 13, 14-20, is withdrawn in view of applicant’s cancellation of claim 2, and applicant’s arguments regarding amended claims 1, 3-5, 7-10, 12, 17, and 23-26. 
The applicant has persuasively argued that Gonzaga-Jauregui is not qualified as prior art under either 102(a)(1) or 102(a)(2) as the Gonzaga-Jauregui was published less than a year before the effective filing date of this application, and Gonzaga-Jauregui is an inventor of the instant application. The applicant further states that as Gonzaga-Jauregui is a named inventor of the instant application that the subject matter of U.S. Patent Application Publication 2018/0030114 is necessarily derived from an inventor or joint inventor. 

The rejection of previously pending claims 1, 12, 17, and 23-26 under 35 U.S.C. 103 as being unpatentable over  Calver et al. (2003) Mol. Brain. Res., Vol. 110, 305-317, in view of Sheer et al. (2013) Drug Discovery Today, Vol. 18 (23/24), 1200-1211, and Devoy et al. (2012) Nature, Vol. 13, 14-20, is withdrawn over amended claims 1 and 23-26 which now limit the humanized Gpr156 gene to one which encodes a mutant human Gpr156 protein with an E533D variation not taught by Calver, and further withdrawn over claims 12 and 17 in view of applicant’s amendments to the claims and arguments. In particular, note that claim 12 has been amended to recite that the humanized GPR156 gene comprises the 5’ non-coding exonic sequence of a rodent GPR156 gene, a human GPR156 nucleic acid portion, and the 3’ non-coding exonic sequence of the rodent GPR156 gene, that the human GPR156 nucleic acid portion comprises the ATG start codon through the stop codon and the 3’ UTR of a human GPR156 gene. The humanized endogenous rodent GPR156 locus thus comprises both human and rodent 3’ UTR sequences, which is neither taught nor suggested by Calver, Sheer, or Devoy et al. See the Reasons for Allowance section for additional details.

The rejection of claims 67-69, 71, and 73 under 35 U.S.C. 103 as being unpatentable over  Calver et al. (2003) Mol. Brain. Res., Vol. 110, 305-317, in view of Matsuda et al. (2004) Methods in Molecular Biology, Vol. 259, Receptor Signal Transduction protocols, 2nd ed., Edited by :G.B. Willars and R.A.J. Challiss, 379-390, and Voigt et al. (2012) Chem. Senses, Vol. 37, 897-911, is withdrawn in view of applicant’s cancellation of these claims. 

Allowed Claims

Claims 1, 3-5, 7-10, 12, 17, 23-26, and 80-89 are considered free of the prior art of record and allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: claims 1, 3-5, 7-10, 12, 17, 23-26, and 80-89 are considered free of the prior art of record. The closest prior art of record is considered to be U.S. Patent Application Publication 2018/0030114 (February 1, 2018), hereafter referred to as Gonzaga-Jauregui, Calver et al. (2003) Mol. Brain. Res., Vol. 110, 305-317, Sheer et al. (2013) Drug Discovery Today, Vol. 18 (23/24), 1200-1211, and Devoy et al. (2012) Nature, Vol. 13, 14-20.  As noted above, Gonzaga-Jauregui et al. has been disqualified as prior art under exceptions 102(b)(1) and 102(b)(2). Calver et al., the closest prior art of record, teaches the genomic and cDNA sequences of both human and mouse GPR156 (identified as GABABL), which they identified as a novel GABAB-related G-protein coupled receptor. The prior art of record, including Calver et al., does not teach or suggest an E553D variation/mutation in human GPR156. Calver et al. does teach that there are differences between mouse and human GPR156 protein and further that in vitro studies were not able to determine the activity of human GPR156 (Calver et al. pages 307, 309-310, and 312-316). In particular, it is noted that Calver et al. teaches that the sequence of human versus mouse GPR156 exhibits only 54% homology in the C-terminal domains with several deletions of sequence in the human compared to mouse sequence, that human HEK cells transfected with human GPR156 failed to express the protein, whereas mouse GPR156 was effectively expressed, and that human GPR156 was unable to form a functional receptor with other GABA B subunits. Calver et al. speculates that human GPR156 may require an as yet unknown protein partner to dimerize and/or require an as yet unknown ligand for functionality. Thus, while Sheer et al. and Devoy et al. provide evidence that methods were well known in the prior art to replace a mouse endogenous gene sequence with a homologous human gene sequence to generate a mouse model useful for studying the function of a human protein in mice, or to generate a mouse model of human disease, applicant’s arguments have been found persuasive that due to the substantial differences between mouse and human GPR156 as taught by Calver et al., the inability to express human GPR156 sequences in human HEK cells in vitro as taught by Calver et al., and the lack of identification of protein partners and ligands specific for human GPR156 which may be necessary for its expression and functionality in either humans or mice, the skilled artisan would not have been motivated to make, or had a reasonable expectation of success in making and using a genetically modified rodent as claimed in which genomic sequence encoding for mouse GPR156 was replaced with sequence encoding human GPR156. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633